16-2640
     Manley v. Barr
                                                                                   BIA
                                                                            Sagerman, IJ
                                                                           A206 471 587

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 15th day of July, two thousand nineteen.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            GERARD E. LYNCH,
 9            DENNY CHIN,
10                 Circuit Judges.
11   _____________________________________
12
13   DUJON LUTHER MANLEY,
14            Petitioner,
15
16                    v.                                         16-2640
17                                                               NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Ishan K. Bhabha, Jenner and Block
24                                    LLP, Washington, DC.
25
26   FOR RESPONDENT:                  Chad A. Readler, Acting Assistant
27                                    Attorney General; Linda S.
28                                    Wernery, Assistant Director;
29                                    Gregory M. Kelch, Trial Attorney,
30                                    Office of Immigration Litigation,
1                                       United States Department of
2                                       Justice, Washington, DC.
3
4        UPON DUE CONSIDERATION of this petition for review of a

5    Board of Immigration Appeals (“BIA”) decisions, it is hereby

6    ORDERED, ADJUDGED, AND DECREED that the petition for review

7    is DENIED.

8        Petitioner Dujon Luther Manley, a native and citizen of

9    Jamaica, seeks review of a July 18, 2016, decision of the BIA

10   affirming the January 22, 2016, decision of an Immigration

11   Judge   (“IJ”)   denying      his    application       for   withholding   of

12   removal    and   relief     under    the   Convention        Against   Torture

13   (“CAT”).    In re Dujon Luther Manley, No. A206 471 587 (B.I.A.

14   July 18, 2016), aff’g No. A206 471 587 (Immig. Ct. Napanoch

15   Jan. 22, 2016).       We assume the parties’ familiarity with the

16   underlying facts and procedural history in this case.

17       We have reviewed both the IJ’s and the BIA’s opinions

18   “for the sake of completeness.”                  Wangchuck v. Dep’t of

19   Homeland   Sec.,      448 F.3d 524,   528   (2d    Cir.    2006).     Our

20   jurisdiction     is     limited      to    constitutional        claims    and

21   questions of law given that Manley is removable by reason of

22   having been convicted of a controlled substance offense and

23   an aggravated felony.        See 8 U.S.C. § 1252(a)(2)(C), (D); see

24   also Ortiz-Franco v. Holder, 782 F.3d 81, 91 (2d Cir. 2015).


                                           2
1    We review such claims de novo.       Pierre v. Gonzales, 502 F.3d
2    109, 113 (2d Cir. 2007).

3          We find no error in the BIA’s determination that Manley

4    waived on appeal any challenge to the IJ’s findings that his

5    conviction was for a particularly serious crime barring him

6    from withholding of removal and that he was not credible as

7    to his CAT claim.       See Steevenez v. Gonzales, 476 F.3d 114,

8    117 (2d Cir. 2007) (“To preserve an issue for judicial review,

9    the petitioner must first raise it with specificity before

10   the BIA.”).    Even liberally construing Manley’s pro se brief

11   to the BIA, he did not challenge the IJ’s specific findings

12   that he failed to submit any of the evidence required to rebut

13   the presumption that his drug trafficking conviction was a

14   particularly serious crime or that his testimony was not

15   plausible   and   his    evidence   not   consistent   to   credibly

16   establish his eligibility for CAT relief.         See id. at 117-

17   18.    Accordingly, we may not consider those unexhausted

18   issues, which were dispositive of withholding of removal and

19   CAT relief.*    See id.

20         We decline to hold Manley’s petition in abeyance pending

21   resolution of his appeal of the denial of his motion to vacate


     * We note that, contrary to Manley’s contentions, he did not
     provide any objective evidence to rebut the presumption that
     his conviction was for a particularly serious crime and he
                                   3
1    his conviction in state court because his conviction is final

2    for immigration purposes, see Montilla v. INS, 926 F.2d 162,

3    164 (2d Cir. 1991); Matter of J.M. Acosta, 27 I. & N. Dec.

4    420, 432 (BIA 2018), and his motion to vacate appears to be

5    without merit given that he was warned of the immigration

6    consequences of his guilty plea, Padilla v. Kentucky, 559

7 U.S. 356, 368-69 (2010).

8        For   the   foregoing   reasons,   the   motion   to   hold   the

9    petition in abeyance and the petition for review are DENIED.

10                                 FOR THE COURT:
11                                 Catherine O’Hagan Wolfe
12                                 Clerk of Court




     was found not credible based           on    more   than   just   the
     implausibility of his testimony.
                                   4